Case: 18-12123    Date Filed: 11/20/2019   Page: 1 of 12


                                                          [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-12123
                          Non-Argument Calendar
                        ________________________

               D.C. Docket No. 6:03-cr-00109-CEM-KRS-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

DANNY I. CADE,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                            (November 20, 2019)

Before WILLIAM PRYOR, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-12123        Date Filed: 11/20/2019   Page: 2 of 12


      Danny I. Cade appeals his 33-month sentence, imposed upon revocation of

supervised release, under 18 U.S.C. § 3583(e). On appeal, Cade argues the district

court improperly determined that his violation of supervised release for possession

of a firearm by a convicted felon was a Grade A violation because it was not

alleged in the petition for revocation as “new criminal conduct.” We affirm.

                               I.      BACKGROUND

      In 2003, Cade pleaded guilty to possessing five grams or more of crack

cocaine in violation of 21 U.S.C. § 841(a)(1). He was sentenced to 151 months

imprisonment followed by five years of supervised release. The terms of his

supervised release required, inter alia, that he “not commit another federal, state, or

local crime,” that he “not illegally possess a controlled substance,” and that he “not

possess a firearm, destructive device, or any other dangerous weapon.” In August

2017, while Cade was on supervised release, the United States Probation Office

petitioned the court to issue a warrant, alleging that Cade had violated the terms of

his supervised release. The petition charged six violations of supervised release

that occurred in June and July of 2017. Violations one and five concerned Cade’s

conduct occurring on June 9, 2017, and the remainder of the violations concerned

Cade’s conduct on July 14 and 15, 2017.

      Subsequently, Cade was convicted in Orange County, Florida, in two

separate cases. Based on the events that took place on June 9, 2017, Cade was


                                             2
              Case: 18-12123     Date Filed: 11/20/2019     Page: 3 of 12


convicted of possession of a firearm by a convicted felon, in violation of Fla. Stat.

§ 790.23, and possession of cannabis with intent to sell or deliver it, in violation of

Fla. Stat. § 893.13(1)(A)(2). Based on events that took place on July 14, 2017, he

was also convicted of possession of more than 20 grams of cannabis in violation of

Fla. Stat. § 893.13(6)(A).

      On May 15, 2018, the district court held Cade’s final supervised release

revocation hearing. Before the hearing, Cade and the government agreed that he

would admit the third and fifth violations of the petition and that the government

would dismiss the rest of the violations. The third violation alleged “[n]ew

criminal conduct, possession of cannabis (>20 Grams), occurring on July 14, 2017,

while on supervision in violation of the conditions of supervision.” Violation five

alleged

      Possession of a firearm, ammunition or a destructive device in
      violation of the conditions of supervision: On June 9, 2017, in
      Orlando, Florida, the defendant was observed by Orlando Police
      Department Confidential Reliable Informant TO2421 in person and on
      video footage to be in possession of a handgun, which was visibly
      secured to his hip during a controlled cannabis purchase.

      During the revocation hearing, Cade admitted the third and fifth violations.

The district court found that Cade had “intelligently, freely, and voluntarily waived

his rights in entering this admission and that there is a factual basis for the

admission.” The district court first noted that both violations appeared to be Grade

B violations. The government then explained that it believed the fifth violation
                                           3
              Case: 18-12123    Date Filed: 11/20/2019   Page: 4 of 12


would be a Grade A violation based on Note 4 to U.S.S.G. § 7B1.1, which

provides for a Grade A violation for possession of certain enumerated firearms.

The government also introduced the records of Cade’s state court convictions.

Cade stated that he did not dispute that “had [Violation 5] been charged [in the

petition] as new criminal conduct that it would be a Grade A violation,” but that

the absence of “new criminal conduct” made Violation 5 a grade B violation. The

district court decided that it would not accept Cade’s admissions and instead rely

on the government’s evidence of the violations. Nonetheless, the court found that

Cade violated his supervised release. The district court determined that Cade’s

conduct constituted a Grade A violation, which, combined with a criminal history

category of VI, resulted in a guideline range of 33 to 36 months’ imprisonment.

The district court sentenced Cade to a term of 33 months’ imprisonment with no

supervision to follow. Cade timely appealed.

                               II.    DISCUSSION

      This Court reviews the reasonableness of a district court’s sentence,

including a sentence imposed upon revocation of supervised release, for abuse of

discretion using a two-step process. United States v. Trailer, 827 F.3d 933, 935–36

(11th Cir. 2016). This Court first determines whether the district court committed

a significant procedural error, like miscalculating the advisory guideline range. Id.




                                          4
              Case: 18-12123     Date Filed: 11/20/2019    Page: 5 of 12


at 936. Then this Court asks whether the sentence is substantively reasonable in

light of the totality of the circumstances. Id.

      A district court may “revoke a term of supervised release, and require the

defendant to serve in prison all or part of the term of supervised release” if the

court “finds by a preponderance of the evidence that the defendant violated a

condition of supervised release.” 18 U.S.C. § 3583(e)(3). To determine the

defendant’s sentence following revocation of supervised release, the district court

must consider the factors in 18 U.S.C. § 3553(a) and calculate an advisory

sentencing range under Chapter 7 of the Sentencing Guidelines. 18 U.S.C.

§ 3583(c); U.S.S.G. § 7B1.4.

      The advisory sentencing range for violation of supervised release is

determined based on the grade of the violation as set out in a policy statement to

the Sentencing Guidelines. U.S.S.G. § 7B1.1. A Grade A violation of supervised

release is any conduct constituting either: “(A) a federal, state, or local offense

punishable by a term of imprisonment exceeding one year that (i) is a crime of

violence, (ii) is a controlled substance offense, or (iii) involves the “possession of a

firearm or destructive device of a type described in 26 U.S.C. § 5845(a)”; or

“(B) any other federal, state, or local offense punishable by a term of imprisonment

exceeding twenty years.” U.S.S.G. § 7B1.1(a)(1). A Grade B violation is “any

other federal, state, or local offense punishable by a term of imprisonment


                                           5
               Case: 18-12123      Date Filed: 11/20/2019     Page: 6 of 12


exceeding one year.” U.S.S.G. § 7B1.1(a)(2). A Grade C violation is “a federal,

state, or local offense punishable by a term of imprisonment of one year or less, or

. . . a violation of any other condition of supervision.” U.S.S.G. § 7B1.1(a)(3). If

there is more than one violation of the conditions of supervised release, the grade

of the defendant’s violation is determined by the violation with the highest grade.

U.S.S.G. § 7B1.1(b). The commentary to U.S.S.G. § 7B1.1 provides that the grade

of the violation “does not depend upon the conduct that is the subject of criminal

charges or of which the defendant is convicted in a criminal proceeding. Rather,

the grade of the violation is to be based on the defendant’s actual conduct.”

U.S.S.G. § 7B1.1, comment. (n.1).1

       Cade argues that the district court committed procedural error in calculating

the guidelines range because Violation 5 of the petition for revocation alleged only

possession of a firearm and not “new criminal conduct.” He argues that Violation 5

thus alleges a violation of the condition of supervised release prohibiting him from

possessing a firearm, rather than the condition prohibiting him from committing

any federal or state crime. While the first four violations of the petition did allege

“new criminal conduct,” the absence of that language in Violation 5 is not

determinative. The Guidelines commentary states that a violation of a condition of



       1
          “Commentary which functions to ‘interpret [a] guideline or explain how it is to be
applied,’ U.S.S.G. § 1B1.7, controls.” Stinson v. United States, 508 U.S. 36, 42 (1993).
                                             6
              Case: 18-12123     Date Filed: 11/20/2019    Page: 7 of 12


supervised release “may be charged whether or not the defendant has been the

subject of a separate federal, state, or local prosecution for such conduct.”

U.S.S.G. § 7B1.1, comment. (n.1). “[T]he grade of the violation is to be based on

the defendant’s actual conduct.” Id. Violation 5 alleges the Cade was observed in

person and on video footage to be in possession of a handgun during a controlled

cannabis purchase. The underlying facts of Cade’s alleged conduct—which

unequivocally constitutes “new criminal conduct”—controls regardless of the

violation’s characterization as “new criminal conduct,” vel non.

      Cade argues for the first time in his reply brief that the omission of the “new

criminal conduct” language is important because without it the petition violated his

due process rights by failing to alert him to the alleged violation. But as we have

repeatedly held, “[a]rguments raised for the first time in a reply brief are not

properly before a reviewing court.’” United States v. Coy, 19 F.3d 629, 632 n.7

(11th Cir 1994). Nevertheless, even if it had been raised in his opening brief,

Cade’s argument would still fail. To be sure, due process requires that a defendant

be given notice of the claimed violations of his supervised release. See Morrissey

v. Brewer, 408 U.S. 471, 489 (1972). But this Court’s predecessor held that a

district court did not abuse its discretion in finding no due process violation where

a probation revocation petition stated only that the reason for revocation was

“[a]rrest and possession of marihuana on November 24, 1974.” United States v.


                                           7
                Case: 18-12123       Date Filed: 11/20/2019       Page: 8 of 12


Evers, 534 F.2d 1186, 1187–88 (5th Cir. 1976). Here, the petition plainly stated

that the reason for the revocation was that Cade had been seen by an Orlando

police confidential informant in person and on video footage to be in possession of

a handgun secured to his hip during a controlled cannabis purchase. This

description, like the description in Evers, was sufficient to put Cade on notice of

the violation that gave rise to the revocation.

       Cade further argues that even if Violation 5 stated that it was alleging “new

criminal conduct,” his conduct would not constitute a Grade A violation. The first

problem for Cade here is that he conceded before the district court that his conduct

would have constituted a Grade A violation had it been labeled “new criminal

conduct.” See United States v. Phillips, 834 F.3d 1176, 1183 (11th Cir. 2016)

(explaining that when a litigant intentionally relinquishes a right before the district

court, there can be no error). But even if Cade had preserved the argument, we

would still reject it. Grade A violations include, among other things, “federal,

state, or local offense[s] punishable by a term of imprisonment exceeding twenty

years.” U.S.S.G. § 7B1.1(a)(1)(B).2 In Florida state court, Cade was convicted of

being a felon in possession of a firearm, which is a second-degree felony. Fla. Stat.



       2
         The government relies solely on U.S.S.G. § 7B1.1(a)(1)(B) for affirmance, and not on
U.S.S.G. § 7B1.1(a)(1)(A), which includes “a federal, state, or local offense punishable by a term
of imprisonment exceeding one year that (i) is a crime of violence, (ii) is a controlled substance
offense, or (iii) involves possession of a firearm or destructive device of a type described in 26
U.S.C. § 5845(a).”
                                                8
              Case: 18-12123    Date Filed: 11/20/2019    Page: 9 of 12


§ 790.23(1)(a). Under Florida law, a second-degree felony is ordinarily punishable

by a term not to exceed 15 years. Fla. Stat. § 775.082(3)(d). Cade argues that his

conduct therefore does not constitute a Grade A violation based on commission of

a Florida crime because it was not punishable by more than 20 years. Florida’s

habitual offender statute, however, raises the maximum term of imprisonment for a

second-degree felony conviction to 30 years if the defendant is a “habitual felony

offender.” Fla. Stat. § 775.084(4)(a)(2). The statute provides a number of reasons

a defendant may be classified as a “[h]abitual felony offender.” One of those

reasons is that “[t]he felony for which [he is being] sentenced was committed . . .

[w]hile [he] was serving a prison sentence or other sentence, or court-ordered or

lawfully imposed supervision that is imposed as a result of a prior conviction for a

felony or other qualified offense.” Id. § 775.084(1)(a)(2)(a). Because Cade’s

conduct occurred while he was on supervised release, the habitual felony offender

statute would apply, and his sentence could have exceeded 20 years under Florida

law.

       Applying a state’s habitual offender statute to determine the grade of a

violation of supervised release is consistent with this Court’s precedent. United

States v. Boisjolie, 74 F.3d 1115, 1116–17 (11th Cir. 1996). In Boisjolie, this

Court held that the district court correctly used the maximum sentence available

under Alabama’s Habitual Felony Offender Act in determining whether conduct


                                          9
               Case: 18-12123      Date Filed: 11/20/2019   Page: 10 of 12


constituted a Grade A violation because it was a crime punishable by more than 20

years. Id. This Court explained that the defendant’s criminal conduct was not

merely committing the offense but committing it as a habitual offender, which is

consistent with the Guidelines’ objective of tailoring punishment to fit the

individual criminal and crime committed. Id. at 1116 (citing U.S.S.G. Ch. 1, Pt.A,

intro comment., at 2). Boisjolie is applicable to Cade’s case even though, unlike

Boisjolie, he was not charged as a habitual offender in Florida because the

Guidelines commentary provides that the grade of the violation is to be determined

based on the defendant’s actual conduct rather than the conduct that is subject to

criminal charges or conviction. U.S.S.G. § 7B1.1, commentary, at n.1. Therefore,

even if Cade had not expressly waived the argument that his conduct would not

qualify as a Grade A violation had it been labeled as “new criminal conduct,” that

argument fails because he committed a state crime punishable by more than 20

years.

         The government argues that Cade’s conduct would also qualify as a Grade A

violation based on 18 U.S.C. § 924(c). Section 924(c)(1)(A) provides that:

         any person who, during and in relation to any crime of violence or drug
         trafficking crime . . . for which the person may be prosecuted in a court
         of the United States, uses or carries a firearm, or who, in furtherance of
         any such crime, possesses a firearm, shall, in addition to the punishment
         provided for such crime of violence or drug trafficking crime—(i) be
         sentence to a term of imprisonment of not less than 5 years.



                                            10
             Case: 18-12123     Date Filed: 11/20/2019    Page: 11 of 12


Violation 5 of the petition reported that during a controlled cannabis purchase,

Cade was seen by an Orlando police confidential informant wearing a handgun on

his hip. This conduct establishes a violation of section 924(c), which is a crime

punishable by imprisonment exceeding 20 years. See United States v. Brame, 997

F.2d 1426, 1428 (11th Cir. 1993) (explaining that when a statute provides a

mandatory minimum sentence but no maximum, the maximum sentence is life

imprisonment).

      Moreover, Cade’s violation of 18 U.S.C. § 924(c) also could have been

charged under the Armed Career Criminal Act, 18 U.S.C. § 924(e), because of his

prior controlled substance convictions. Section 924(e) imposes an enhanced

sentence for possession of a firearm by a person convicted of “a crime punishable

by imprisonment for a term exceeding one year,” 18 U.S.C. § 922(g)(1), where the

defendant has “three previous convictions . . . for a violent felony or a serious drug

offense, or both.” 18 U.S.C. § 924(e)(1). The minimum sentence under section

924(e) is 15 years’ imprisonment, and the maximum sentence is life imprisonment.

See Brame, 997 F.2d at 1428 (holding that the statutory maximum under section

924(e) is life imprisonment).

      Because Cade bears the burden of showing that his sentence is unreasonable

and he argues only that the district court miscalculated the guidelines range, our

review is limited to determining whether the district court committed procedural


                                          11
             Case: 18-12123    Date Filed: 11/20/2019   Page: 12 of 12


error. See Trailer, 827 F.3d at 936. Because we conclude that the district court did

not commit procedural error in determining that Cade’s conduct constituted a

Grade A violation since it was punishable by more than 20 years, we affirm.

      The judgment of the district court is

      AFFIRMED.




                                         12